DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tetrahedral brace between the first sector and the second sector of the plate on the inner side of the plate, the tetrahedral brace extending from the plate corner such that a first edge of the tetrahedral brace extends along the plate corner, and a second edge of the tetrahedral brace opposite the first edge extends between the first sector and the second sector on the inner side of the plate” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The amendments filed on 01/05/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The applicant’s original specification and claims do not have support for the following amendment “In particular, the brace is a tetrahedral brace which extends from the plate corner such
that a first edge of the tetrahedral brace extends along the plate corner... (i.e., the edge of the tetrahedral brace which does not share any vertices with the first edge); therefore the specification amendments above are considered to be new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the following limitations “a tetrahedral brace between the first sector and the second sector of the plate on the inner side of the plate, the tetrahedral brace extending from the plate corner such that a first edge of the tetrahedral brace extends along the plate corner, and a second edge of the tetrahedral brace opposite the first edge extends between the first sector and the second sector on the inner side of the plate” are new matter and were not supported by the applicant’s original disclosure. 








    PNG
    media_image1.png
    868
    762
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    822
    836
    media_image2.png
    Greyscale


Regarding claim 3, the following limitation “tetrahedral brace is configured to maintain the first sector and the second sector at 90 degrees” is considered to be new matter because the applicant does not have support for “a tetrahedral brace” in the applicant’s original disclosure. 

Regarding claim 4, the following limitation “the second edge of the tetrahedral brace comprises a straight edge” is considered to be new matter because the applicant does not have support for “a tetrahedral brace” in the applicant’s original disclosure. 

Claim 2 is rejected as being dependent upon a rejected base claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitations “a tetrahedral brace between the first sector and the second sector of the plate on the inner side of the plate, the tetrahedral brace extending from the plate corner such that a first edge of the tetrahedral brace extends along the plate corner, and a second edge of the tetrahedral brace opposite the first edge extends between the first sector and the second sector on the inner side of the plate” are unclear because the applicant’s original disclosure does not have support for a tetrahedral brace. Appropriate correction is required. 






A tetrahedral shape is shown below:

    PNG
    media_image1.png
    868
    762
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    822
    836
    media_image2.png
    Greyscale


Regarding claim 3, the following limitation “tetrahedral brace is configured to maintain the first sector and the second sector at 90 degrees” is unclear because the applicant does not have support for “a tetrahedral brace” in the applicant’s original disclosure. 

Regarding claim 4, the following limitation “the second edge of the tetrahedral brace comprises a straight edge” is unclear because the applicant does not have support for “a tetrahedral brace” in the applicant’s original disclosure. 

Claim 2 is rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto 5,425,520 in view of Bustos 4,064,995; Bales 1,952,111; and Situ 6,527,236. 



Regarding claims 1 and 2, as best understood, Masumoto discloses a shelving (Fig 1) comprising:
a tray (Fig 1, #2) wherein the tray comprises four corners (col 6, line 36), and wherein each corner forms an opening (annotated Fig 1 below) (col 8, lines 54-57 & col 9, lines 5-6) and a pair of first holes (annotated Fig 1 below) (Fig 1 shows one of the four corners of the tray (Fig 1, #2)),
four bars (#1)(col 6, lines 34-36) (Fig 1, #1 shows one of the four bars), wherein each bar (#1) comprises at least one pair of second holes (annotated Fig 1 below), wherein locations of the at least one pair of second holes (annotated Fig 1 below) defines different heights of the shelving for mounting one of quadrangular trays (as shown in Fig 1);

a first sector (annotated Fig 1 below) and a second sector (annotated Fig 1 below), the first sector (annotated Fig 1 below) angled at 90 degrees with respect to the second  sector (annotated Fig 1 below) to define an inner side of the plate (annotated Fig 1 below) and an outer side of the plate (annotated Fig 1 below), wherein the first sector (annotated Fig 1 below) and the second sector (annotated Fig 1 below) meet at a plate corner of the plate (annotated Fig 1 below);
and wherein the outer side of the plate (annotated Fig 1 below) is configured to abut one of the four corners of the tray (Fig 1, #2) such that the third (annotated Fig 1 below) and fourth holes (annotated Fig 1 below) of the plate (annotated Fig 1 below) are aligned with a pair of the first holes (annotated Fig 1 below) of one of the corners of the tray (Fig 1, #2) and a respective pair of the at least one pair of second holes (annotated Fig 1 below) on one of the four bars (Fig 1, #1) and such that the plate (annotated Fig 1 below) covers a respective opening (annotated Fig 1 below) of the corner;

a plurality of sets of four pairs of screws (#4) (col 6, lines 34-36) (Fig 1, #4 shows one pair of the four pair of screws connected to the four bars), each set of four pairs of screws (#4) corresponding to the tray (Fig 1, #2), and wherein each pair of screws (#4)  
and the third (annotated fig 1 below) and fourth holes (annotated fig 1 below) of a respective plate (annotated fig 1 below) to mate with a first threaded interior and a second threaded interior of the first and second nuts (Fig 1, #16), respectively, to
screw each plate (annotated fig 1 below) to a corner of the tray (Fig 1, #2) and to a respective one of the bars (Fig 1, #1) (claim 1).


    PNG
    media_image3.png
    921
    1082
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    961
    1044
    media_image4.png
    Greyscale


One may assume that the shelving (Fig 1) of Masumoto is a quadrangular shelving and one may assume that the tray (Fig 1, #2) of Masumoto is a quadrangular tray since the first embodiment (Fig 1) of Masumoto comprises four struts (Fig 1, #1) at four corners of the shelf (Fig 1, #2) (col 6, lines 34-36) and the shelf or tray (Fig 1, #2) comprises a top board (Fig 1, #7),  side boards (Fig 1, #8) projecting downward from the periphery of the top board (Fig 1, #7), and a specified width (col 6, lines 47-49). Masumoto also states that “normally, a sectional shelf is formed by arranging four struts each made of an angle steel member at four corners of a rectangular contour, and joining a shelf board made of thin steel plate with these struts” (col 1, lines 10-13). only has four corners. Masumoto does not disclose that the top board (Fig 1, #7) is rectangular. Masumoto also does not disclose that the shelf (Fig 1, #2) has a constant length and a constant width. Therefore the examiner maintains that the shelf (Fig 1, #2) within the shelving (Fig 1) of Masumoto could be shaped to have at least four corners and be non-quadrangular as shown below: 


    PNG
    media_image5.png
    840
    1322
    media_image5.png
    Greyscale


Masumoto also has been discussed above but does not explicitly disclose a plurality of quadrangular trays; and a plurality of sets of four plates, each set of four plates corresponding to a respective quadrangular tray of the plurality of quadrangular trays; a tetrahedral brace between the first sector and the second sector of the
plate on the inner side of the plate, the tetrahedral brace extending from the plate
corner such that a first edge of the tetrahedral brace extends along the plate
corner, and a second edge of the tetrahedral brace opposite the first edge
extends between the first sector and the second sector on the inner side of the
plate; and a first barrel extending from the inner side of the plate at the first sector
and defining a third hole in the first sector, the first barrel being integral with the
plate and having a first threaded interior; a second barrel extending from the inner side of the plate at the second sector and defining a fourth hole in the second sector, the 

Bustos discloses a quadrangular shelving (Fig 1) comprising four quadrangular trays (Figs 1 & 2, #13) (col 2, line 27) (col 3, lines 52-55) and four bars (Fig 1, #10) (col 2, line 26); wherein each bar (Fig 1, #10) comprises at least four pairs of first holes (Fig 2, #32), wherein each pair of first holes (Fig 2, #32) from said at least four pair of first holes (Fig 2, #32) are located at different heights of the shelving for mounting a respective quadrangular tray (Fig 2, #13) from said plurality of quadrangular trays (Fig 2, #13) (col 2, line 66- col 3, line 3) (col 4, lines 42-53)(claim 1).  

Bales discloses a plate (Fig 4, #41 & #39) comprising a first sector (annotated Fig 4 below) and a second sector (annotated Fig 4 below) that is approximately 90 degree relative to the first sector (annotated Fig 4 below), a tetrahedral brace (annotated Fig 4 below) (#43) between the first sector (annotated Fig 4 below) and the second sector (annotated Fig 4 below) of the plate (Fig 4, #41 & #39) on the inner side of the plate (Fig 4, #41 & #39), the tetrahedral brace (annotated Fig 4 below) (#43) extending from the plate (Fig 4, #41 & #39) corner such that a first edge (inner edge) of the tetrahedral brace (annotated Fig 4 below) (#43) extends along the plate corner, and a second edge (outer edge) of the tetrahedral brace opposite the first edge extends between the first sector (annotated Fig 4 below) and the second sector (annotated Fig 4 below) on the inner side of the plate (Fig 4, #41 & #39)(claim 1).


    PNG
    media_image6.png
    653
    997
    media_image6.png
    Greyscale


Situ teaches that it is old and well known in the art for a corner bracket (Fig 8, #1) to comprise a barrel (annotated Fig 8 below) extending from an inner side of the corner bracket (Fig 8, #1) and defining a hole (Fig 8, #5), the barrel (annotated Fig 8 below) being integral with the corner bracket (Fig 8, #1) and having an threaded interior (Fig 8, #5); wherein the barrel (annotated Fig 8 below) is cylindrical (claim 2).  

    PNG
    media_image7.png
    878
    1293
    media_image7.png
    Greyscale




	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least four pairs of first holes (Masumoto, annotated Fig 1 above) in each of the four bars (Masumoto, Fig 1, #1) of Masumoto at different heights along each respective bar (Masumoto, Fig 1, #1) of Masumoto and mount four of the quadrangular trays (Masumoto, Fig 1, #2) of modified Masumoto to the four pairs of first holes (Masumoto, annotated Fig 1 above) as taught by Bustos in order to enable the shelving (Masumoto, Fig 1) of Masumoto to support four trays to increase the storage capacity of the shelving (Masumoto, Fig 1) of Masumoto enabling the shelving (Masumoto, Fig 1) of Masumoto to store more items therein. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each nut (Masumoto, Fig 1, #16) of Masumoto with a cylindrical threaded barrel (Situ, annotated Fig 8 above) that is integral with and extends inwardly from inner surfaces of the first and second sectors of each plate (Masumoto, annotated Fig 1 above) respectively (resulting in each plate having a first and second barrel) because the substitution of one known connector or screw/bolt receiver for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 3, as best understood, modified Masumoto discloses the quadrangular shelving wherein each plate (Masumoto, annotated Fig 1 above) further comprises a brace (Bales, annotated Fig 4 above) (Bales, #43) between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above), the tetrahedral brace (Bales, annotated Fig 4 above) (Bales, #43) is configured 

Regarding claim 4, as best understood, modified Masumoto discloses the quadrangular shelving wherein the second edge (outer edge) of the tetrahedral brace (Bales, annotated Fig 4 above) (Bales, #43) comprises a straight edge.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto 5,425,520 in view of Bustos 4,064,995; Bales 1,952,111, and Flavigny 4,645,276.

Regarding claims 1 and 2, as best understood, Masumoto discloses a shelving (Fig 1) comprising:
a tray (Fig 1, #2) wherein the tray comprises four corners (col 6, line 36), and wherein each corner forms an opening (annotated Fig 1 below) (col 8, lines 54-57 & col 9, lines 5-6) and a pair of first holes (annotated Fig 1 below) (Fig 1 shows one of the four corners of the tray (Fig 1, #2)),
four bars (#1)(col 6, lines 34-36) (Fig 1, #1 shows one of the four bars), wherein each bar (#1) comprises at least one pair of second holes (annotated Fig 1 below), wherein locations of the at least one pair of second holes (annotated Fig 1 below) defines different heights of the shelving for mounting one of quadrangular trays (as shown in Fig 1);

a first sector (annotated Fig 1 below) and a second sector (annotated Fig 1 below), the first sector (annotated Fig 1 below) angled at 90 degrees with respect to the second  sector (annotated Fig 1 below) to define an inner side of the plate (annotated Fig 1 below) and an outer side of the plate (annotated Fig 1 below), wherein the first sector (annotated Fig 1 below) and the second sector (annotated Fig 1 below) meet at a plate corner of the plate (annotated Fig 1 below);
and wherein the outer side of the plate (annotated Fig 1 below) is configured to abut one of the four corners of the tray (Fig 1, #2) such that the third (annotated Fig 1 below) and fourth holes (annotated Fig 1 below) of the plate (annotated Fig 1 below) are aligned with a pair of the first holes (annotated Fig 1 below) of one of the corners of the tray (Fig 1, #2) and a respective pair of the at least one pair of second holes (annotated Fig 1 below) on one of the four bars (Fig 1, #1) and such that the plate (annotated Fig 1 below) covers a respective opening (annotated Fig 1 below) of the corner;

a plurality of sets of four pairs of screws (#4) (col 6, lines 34-36) (Fig 1, #4 shows one pair of the four pair of screws connected to the four bars), each set of four pairs of screws (#4) corresponding to the tray (Fig 1, #2), and wherein each pair of screws (#4)  
and the third (annotated fig 1 below) and fourth holes (annotated fig 1 below) of a respective plate (annotated fig 1 below) to mate with a first threaded interior and a second threaded interior of the first and second nuts (Fig 1, #16), respectively, to
screw each plate (annotated fig 1 below) to a corner of the tray (Fig 1, #2) and to a respective one of the bars (Fig 1, #1) (claim 1).


    PNG
    media_image3.png
    921
    1082
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    961
    1044
    media_image4.png
    Greyscale


One may assume that the shelving (Fig 1) of Masumoto is a quadrangular shelving and one may assume that the tray (Fig 1, #2) of Masumoto is a quadrangular tray since the first embodiment (Fig 1) of Masumoto comprises four struts (Fig 1, #1) at four corners of the shelf (Fig 1, #2) (col 6, lines 34-36) and the shelf or tray (Fig 1, #2) comprises a top board (Fig 1, #7),  side boards (Fig 1, #8) projecting downward from the periphery of the top board (Fig 1, #7), and a specified width (col 6, lines 47-49). Masumoto also states that “normally, a sectional shelf is formed by arranging four struts each made of an angle steel member at four corners of a rectangular contour, and joining a shelf board made of thin steel plate with these struts” (col 1, lines 10-13). only has four corners. Masumoto does not disclose that the top board (Fig 1, #7) is rectangular. Masumoto also does not disclose that the shelf (Fig 1, #2) has a constant length and a constant width. Therefore the examiner maintains that the shelf (Fig 1, #2) within the shelving (Fig 1) of Masumoto could be shaped to have at least four corners and be non-quadrangular as shown below: 


    PNG
    media_image5.png
    840
    1322
    media_image5.png
    Greyscale


Masumoto also has been discussed above but does not explicitly disclose a plurality of quadrangular trays; and a plurality of sets of four plates, each set of four plates corresponding to a respective quadrangular tray of the plurality of quadrangular trays; a tetrahedral brace between the first sector and the second sector of the
plate on the inner side of the plate, the tetrahedral brace extending from the plate
corner such that a first edge of the tetrahedral brace extends along the plate
corner, and a second edge of the tetrahedral brace opposite the first edge
extends between the first sector and the second sector on the inner side of the
plate; and a first barrel extending from the inner side of the plate at the first sector
and defining a third hole in the first sector, the first barrel being integral with the
plate and having a first threaded interior; a second barrel extending from the inner side of the plate at the second sector and defining a fourth hole in the second sector, the 

Bustos discloses a quadrangular shelving (Fig 1) comprising four quadrangular trays (Figs 1 & 2, #13) (col 2, line 27) (col 3, lines 52-55) and four bars (Fig 1, #10) (col 2, line 26); wherein each bar (Fig 1, #10) comprises at least four pairs of first holes (Fig 2, #32), wherein each pair of first holes (Fig 2, #32) from said at least four pair of first holes (Fig 2, #32) are located at different heights of the shelving for mounting a respective quadrangular tray (Fig 2, #13) from said plurality of quadrangular trays (Fig 2, #13) (col 2, line 66- col 3, line 3) (col 4, lines 42-53) (claim 1).  

Bales discloses a plate (Fig 4, #41 & #39) comprising a first sector (annotated Fig 4 below) and a second sector (annotated Fig 4 below) that is approximately 90 degree relative to the first sector (annotated Fig 4 below), a tetrahedral brace (annotated Fig 4 below) (#43) between the first sector (annotated Fig 4 below) and the second sector (annotated Fig 4 below) of the plate (Fig 4, #41 & #39) on the inner side of the plate (Fig 4, #41 & #39), the tetrahedral brace (annotated Fig 4 below) (#43) extending from the plate (Fig 4, #41 & #39) corner such that a first edge (inner edge) of the tetrahedral brace (annotated Fig 4 below) (#43) extends along the plate corner, and a second edge (outer edge) of the tetrahedral brace opposite the first edge extends between the first sector (annotated Fig 4 below) and the second sector (annotated Fig 4 below) on the inner side of the plate (Fig 4, #41 & #39)(claim 1).


    PNG
    media_image6.png
    653
    997
    media_image6.png
    Greyscale



Flavigny teaches that it is old and well known in the art for a corner bracket (Fig 6, #48) or (Fig 10, #92) to comprise a barrel (Fig 6, #50) or (Fig 10, #94) extending from an inner side of the corner bracket (Fig 6, #48) or (Fig 10, #92) and defining a hole (shown in Fig 6 or Fig 10), the barrel (Fig 6, #50) or (Fig 10, #94) being integral with the corner bracket (Fig 6, #48) or (Fig 10, #92) and having an threaded interior (col 4, line 50); wherein the barrel (Fig 6, #50) or (Fig 10, #94) is cylindrical (as shown in Fig 6 or Fig 10) (claim 2).  


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the tray (Masumoto, Fig 1, #2) of Masumoto to be quadrangular having four sides resulting in a quadrangular shelving as taught by Bustos in order to make the tray (Masumoto, Fig 1, #2) of Masumoto 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form at least four pairs of first holes (Masumoto, annotated Fig 1 above) in each of the four bars (Masumoto, Fig 1, #1) of Masumoto at different heights along each respective bar (Masumoto, Fig 1, #1) of Masumoto and mount four of the quadrangular trays (Masumoto, Fig 1, #2) of modified Masumoto to the four pairs of first holes (Masumoto, annotated Fig 1 above) as taught by Bustos in order to enable the shelving (Masumoto, Fig 1) of Masumoto to support four trays to increase the storage capacity of the shelving (Masumoto, Fig 1) of Masumoto enabling the shelving (Masumoto, Fig 1) of Masumoto to store more items therein. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a brace (Bales, Fig 4, #43) between the between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above) of the plate (Masumoto, annotated Fig 1 above) of Masumoto in order to stiffen or strengthen the plate (Masumoto, annotated Fig 1 above) of Masumoto (Bales, pg 2, col 2, lines 95-96). 


It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each nut (Masumoto, Fig 1, #16) of Masumoto with a cylindrical threaded barrel (Flavigny, Fig 6, #50) or (Flavigny, Fig 10, #94) that is integral with and extends inwardly from inner surfaces of the first and second sectors of each plate (Masumoto, annotated Fig 1 above) respectively (resulting in each plate having a first and second barrel) because the substitution of one known connector or screw/bolt receiver for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, as best understood, modified Masumoto discloses the quadrangular shelving wherein each plate (Masumoto, annotated Fig 1 above) further comprises a brace (Bales, annotated Fig 4 above) (Bales, #43) between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above), the tetrahedral brace (Bales, annotated Fig 4 above) (Bales, #43) is configured to maintain the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above) at 90 degrees.

Regarding claim 4, as best understood, modified Masumoto discloses the quadrangular shelving wherein the second edge (outer edge) of the tetrahedral brace (Bales, annotated Fig 4 above) (Bales, #43) comprises a straight edge.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.

Applicant’s arguments that “Specifically, none of Masumoto, Bustos, Situ, Flavigny or Bales disclose, teach or suggest at least the following features of amended claim 1: “the tetrahedral brace extending from the plate corner such that a first edge of the tetrahedral brace extends along the plate corner, and a second edge of the tetrahedral brace opposite the first edge extends between the first sector and the second sector on the inner side of the plate” (emphasis added) The Examiner concedes at page 15 that modified Masumoto as discussed in the office action (i.e., the combination of Masumoto, Bustos and Situ), does not teach “wherein each plate further comprises a brace between the first sector and the second sector”. Applicant agrees, and further submits that Masumoto, Bustos, and Situ therefore cannot possibly teach features (i) or (ii) regarding the claimed brace, as outlined above. The Examiner further concedes at page 24 that modified Masumoto as discussed in the combination of Masumoto, Bustos, and Flavigny, does not teach “wherein each plate further comprises a brace between the first sector and the second sector”. Applicant agrees, and further submits that Masumoto, Bustos, and Flavigny therefore cannot possibly teach features (i) or (ii) regarding the claimed brace, as outlined above. The Examiner cites Bales as disclosing a shelving comprising a plate having a first and second sector and a brace between the first and second sector. Examiner asserts that the feature of, “the brace . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner maintains that the applicant’s original disclosure does not have support for “a tetrahedral brace” as explained above. The examiner maintains that the applicant discloses a generally triangular shape brace plate. The examiner maintains that Bales discloses a generally triangular shape brace plate #43 that maintains a first sector (Brace, annotated Fig 4 above) and a second sector  (Brace, annotated Fig 4 above) at approximately 90 degrees. The examiner maintains that the combination of  
Masumoto 5,425,520; Bustos 4,064,995; Bales 1,952,111; and Situ 6,527,236 and the combination of Masumoto 5,425,520; Bustos 4,064,995; Bales 1,952,111, and Flavigny 4,645,276 each disclose all the claim limitations as explained above. The examiner maintains that a person having ordinary skill in the art would recognize that a generally triangle brace (Bales, #43) could be attached between the first sector (Masumoto, annotated Fig 1 above) and the second sector (Masumoto, annotated Fig 1 above) of modified Masumoto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.